Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Josh Puvak on 9/1/2022.

The application has been amended as follows: 

Claims 2 and 27 are CANCELLED.

In claim 1, the phrase “comprises a nerve other than an auditory nerve of the recipient’s cochlea” should be deleted and the phrase --is a vagus nerve of the recipient-- should be inserted in its place.

In claims 8, 9 and 15, “claim 2” should be deleted and --claim 1-- should be inserted in its place.

In claim 18, the phrase “nerve other than the auditory nerves” should be deleted and the phrase --vagus nerve-- should be inserted in its place.

In claim 21, the phrase “a vagus nerve” should be deleted and the phrase --the vagus nerve-- should be inserted in its place.

In claim 26, the phrase “nerve other than an auditory nerve of the recipient’s cochlea” should be deleted and the phrase --vagus nerve of the recipient-- should be inserted in its place.

In claim 28, “claim 27” should be deleted and --claim 26-- should be inserted in its place.

Allowable Subject Matter
Claims 1, 3-10, 13-16, 18-21, 23, 25-26 and 28-32 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792